DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 8/27/20.
Applicant filed letter of suspension (5/20/20, 6/2/20) during mailing of original FAOM (5/27/20) and therefore original FAOM (5/27/20) vacated. This non-final is FAOM.
Termination of deferred suspension (LET 12/18/20) is acknowledged.
Response to Arguments
Applicant’s 8/27/20 arguments with respect to claims have been considered but are moot in view of new ground(s) of rejection.
Claim Interpretation
Applicant’s arguments (Remarks 8/27/20, pg 7) with respect to claim construction “AP” and “non-AP” and support for claim amendments (IFW [0011]) “managing network device operations in a non-virtual local area network (VLAN) environment by receiving, by a gateway from a network device, a request for an Internet Protocol (IP) address of a plurality of IP addresses” is broadly interpretable and given below (annotated by examiner):

[0011] However, establishing and maintaining a VLAN may be beyond some user's abilities.
Thus, there is a need for a simplified solution that offers many, or all, of the same benefits of a VLAN, without using a VLAN. As described herein, the inventors have recognized that by
assigning Internet Protocol (IP) addresses in contiguous ranges, and assigning certain types of devices into specific contiguous ranges of IP addresses, many, or all, of the benefits of a VLA N may be obtained without the effort of establishing and managing a VLAN.

Claim Objection
Claims 1-20 objected to because of the following informalities:  Claims 1, 8 and 15 amendments “ … managing network device operations in a non-virtual local area network (VLAN) environment by receiving “ has conflicting terms of  “non-virtual” that is not a VLAN coupled to  “VLAN” and appears to be a typo (“VLAN” should be “LAN”) .  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 7, 8-9, 14 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0195162 A1 to Salpico et al. (“Salpico”) in view of U.S. Patent Publication No. 2012/0089713 A1 to Carriere et al. (“Carriere”).
As to claim 1, Salpico discloses a method comprising:
managing network device operations in a non-virtual local area network ([[V]] LAN) environment (Salpico: fig 2, [0103; 109]: SDHCP architecture for client device operating LAN or WAN network [0103] … Role (profile) IP addresses 243 stores the IP subnetworks existing and z range of IP addresses is automatically assigned according to the subnetwork to which each device belongs and a device will be belong to one subnetwork or another (i.e. it will be assigned one range of IP addresses or another) depending on the profile it was assigned (device operations in a non-virtual local area network ([[V]] LAN) environment) [0109]), 
by receiving, by a gateway from a network device, a request for an Internet Protocol (IP) address of a plurality of IP addresses (Salpico: fig 1 & 3, [0027; 93; 126]: Today most routers and switches (gateways) have DHCP network device) sends message (request) … message referred to as DHCPDISCOVER and includes information that allows identifying the client device (its MAC address or another type of identifier, for example) and can also include another type of information, it can even request a given IP address or indicate the time during which it needs said address [0126]).
Salpico did not explicitly disclose determining, by the gateway, whether the network device is an access point.
Specifically, Salpico discloses DHCPDISCOVER message includes information that allows identifying the client device (its MAC address or another type of identifier, for example) (such as that a device type is an access point) (Salpico: fig 1 & 3 [0126]). 
Salpico further discloses the device can send MAC address or instead send one of these other identifiers (Salpico: [0108]) and in a profile (roles) table of the network devices used to identify network devices, and one profile or another will correspond to each device of the network (for example, depending on its MAC address) and from the MAC address, the profile corresponding to the device is obtained through this table, in fig 2 Role (profiles) MAC 242 Guest, Home Automation (such as access point(s)), Quarantine, Wired Connection, Wireless, but obviously this is only an example and there can be many other different profiles [0104-107]).
Nonetheless, Salpico did not explicitly disclose determining, by the gateway, whether the network device is an access point.
	Carriere discloses determining, by the gateway, whether the network device is an access point (Carriere: fig 1, [0020]: the hostname control server (gateway) determines the device type identifier according to device type included in the DHCP request from the client … DHCP protocol defined in RFC 2131 vendor-class-information as options in DHCP request may be parsed to determine the type of device 130 and an appropriate device type identifier, for STBs (access points) have device type identifier “STB” … other or different device type identifiers could also be used  and the group of possible device types (PH, STB, CB) is parsed from vendor-class-information to choose one of the predetermined device type identifiers for the requesting device (determining, by the gateway, whether the network device is an access point)).
Salpico and Carriere are analogous art because they are from the same field of endeavor with respect to DHCP and SDHCP.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Carriere into the method by Salpico.  The suggestion/motivation would have been to provide supported DHCP vendor-class-information that may include manufacture name and/or model number of requesting device in order to determine type of device and an appropriate device type identifier (Carriere: [0020]) and to provide an improved DHCP called SDHCP that allows secure, customizing and generally improved DHCP identification, assignment, and distribution mechanisms [0031] given that today most routers and switches on the market have DHCP implemented therein (Salpico: [0034]). 
Furthermore, one of ordinary skill in the art recognizes that substituting and/or supplementing device identifiers with device type information would be an obvious variation of the claims for the purpose of achieving the same end results.
	Salpico and Carriere further discloses determining, by the gateway, whether the network device is an access point (Salpico: fig 2, [0027; 103-124]: Today most routers and switches (gateways) have DHCP protocol implemented therein [0027] … the device can send MAC address or instead send one of these other identifiers [0108] … and in this table, one profile or another will correspond to each device of the network (for example, depending on its MAC address) and from the MAC address, the profile corresponding to the device is obtained through this table, in fig 2 Role (profiles) MAC 242 Guest, Home Automation (such as access point(s)), Quarantine, Wired Connection, Wireless, but obviously this is only an example and there can be many other different profiles [0107]);
in response to determining that the network device is an access point (see above details of Salpico: fig 2, [0027; 103-124] and Carriere: fig 1, [0020]), assigning by the gateway, the IP address to the network device from a first contiguous range of the plurality of IP addresses (Salpico: fig 2, [0027; 103-124]: in fig 2, the range of IP addresses 192.168.101.0/x will correspond to device having a Home Automation profile (access point(s) [0113]);
in response to determining that the network device is not an access point see above details of Salpico: fig 2, [0027; 103-124] and Carriere: fig 1, [0020] in which other device types not an access point (Salpico [112] and also [0111; 114]), assigning, by the gateway, the IP address to the network device from a second contiguous range of the plurality of IP addresses, wherein the first contiguous range and the second contiguous range are separate (Salpico: fig 2, [0027; 103-124]: in fig 2 the range of IP addresses 192.168.100.0/x (separate) will correspond to devices having a Guest profile [0112]);
after assigning and by the gateway, enforcing a policy for the network device based on the IP address of the network device (Salpico: fig 2, [0027; 103-124]: in fig 2, the range of IP addresses 192.168.101.0/x will correspond to device having a Home Automation profile (access point(s) and devices will have access to Internet with HTTP, HTTPS, SSH, POP3 protocols and from Interned towards them [0113] … in other words, according to the IP addresses assigned (according to profile), device will have restricted network access or not (enforcing a policy for the network device based on the IP address of the network device) [0115]).
Same motivation applies as mentioned above to make the proposed modification.
As to claim 2, Salpico and Carriere disclose wherein determining further comprises determining whether the network device is an access point or a client device (Carriere: fig 1, [0020]: the hostname control server determines the device type identifier according to device type included in the DHCP request from the client … DHCP protocol defined in RFC 2131 vendor-class-information as options in DHCP request may be parsed to determine the type of device 130 and an appropriate device type identifier, for example, IP phones have device type identifier “PH” (client), STBs  have device type identifier “STB” (access point) … other or different device type identifiers could also be used  and the group of possible device types (PH, STB, CB) is parsed from vendor-class-information to choose one of the predetermined device type identifiers for the requesting device (determining whether the network device is an access point or a client device); Salpico: [0108]) and in a profile (roles) table of the network devices used to identify network devices, and one profile or another will correspond to each device of the network (for example, depending on its MAC address) and from the MAC address, the profile corresponding to the device is obtained through this table, in fig 2 Role (profiles) MAC 242 Guest (such as client), Home Automation (such as access point), Quarantine, Wired Connection, Wireless, but obviously this is only an example and there can be many other different profiles [0104-107] ).
For motivation, see rejection of claim 1.
As to claim 7, Salpico and Carriere disclose wherein the gateway is a router (Salpico: fig 1 & 3, [0027; 93; 126]: Today most routers and switches (gateways) have DHCP protocol implemented therein and this means that any user who wishes to access a network (through wired, WiFi or other means) could easily access same if he uses DHCP protocol [0027]).
For motivation, see rejection of claim 1.
As to claims 8-9 and 14, see similar rejection to claims 1-2 and 7, respectively, where the system is taught by the method.
As to claims 15-16, see similar rejection to claims 1-2, respectively, where the medium is taught by the method.
Claims 3-6, 10-13 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2017/0195162 A1 to Salpico et al. (“Salpico”) in view of U.S. Patent Publication No. 2012/0089713 A1 to Carriere et al. .
As to claim 3, Salpico and Carriere disclose the method of claim 1 (Carriere: fig 1, [0005; 26]: controller technology in hospitality industry [0005] and either client deice or control server 120 may register the client device hostname and IP address with DNS server that can be used in DHCP requests [0026] fig 4: block 418 register client hostname and IP address with DNS).
For motivation, see rejection of claim 1.
Salpico did not explicitly disclose wherein determining further comprises determining whether the client device is registered or a guest.
Warrick discloses wherein determining further comprises determining whether the client device is registered or a guest (Warrick: fig 1-4, [0021-85]: … each device, whether guest device (i.e. client device) 118 120 or in-room media device (i.e. access point) 121 122 123 124 has a unique IP address on hotel LAN 112 assigned, for example, by the DHCP server 220 after that device’s initial connection to LAN (i.e. received request from network device) 112 [0075] also see fig 10 table of Information of currently registered guests & fig 11 example of fig 7 activity when start-time reached for reservation with registered guest device(s)).
Salpico, Carriere and Warrick are analogous art because they are from the same field of endeavor with respect to gateway rules and inter-VLAN communication.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Warrick into the method by Salpico and Carriere.  The suggestion/motivation would have been to provide discovery helper of the gateway with an in-room device table in a database to find authorized subset of media devices (access points) for guest devices (Warrick: [0068]) and gateway rules that supports inter-VLAN communications between authorized subset of media devices (access points) for guest devices (Warrick: [0072]).
claim 4, Salpico, Carriere and Warrick disclose wherein the client device is assigned the IP address from the second contiguous range when the client device is registered  (Warrick: fig 1-4, [0021-85] & fig 10-24, [0030-44; 130-268]:  … for example, before login, an unauthorized guest device may be given DHCP-provided IP address with a short expiry time (5 mins) (assigned the IP address from 2nd contiguous range when the client device is registered) … and in this way, certain streaming and other protocols only work when devices on the same VLAN/subnet will continue to function as intended (assigned the IP address from 2nd contiguous range when the client device is registered) [0208]),
and wherein the client device is assigned the IP address from a third contiguous range of the plurality of IP addresses when the client device is the guest (Warrick: fig 1-4, [0021-85] & fig 10-24, [0030-44; 130-268]: … once guest device is logged in and associated with a particular room of the hotel, the DHCP server automatically assigns the guest device a new IP address on the same VLAN and/or subnet of the guest’s room with longer expiry time (assigned the IP address from 3rd contiguous range when the client device is registered) and in this way, certain streaming and other protocols only work when devices on the same VLAN/subnet will continue to function as intended (assigned the IP address from 3rd contiguous range when the client device is registered) [0208]).
For motivation, see rejection of claim 3.
As to claim 5, Salpico, Carriere and Warrick disclose wherein the policy limits bandwidth (Warrick: fig 1-4, [0021-85] & fig 10-24, [0030-44; 130-268]: invention can drive sales of Internet bandwidth upgrades by guests of a hospitality establishment … in order for guest device to use media sharing protocol, such as AirPlay, guest device requires larger amount of bandwidth provided in complimentary package … charges for in-room bandwidth upgrades provide additional revenue  … system controller dynamically enables a guest device to utilize particular sharing protocols (i.e. Airplay that requires upgraded bandwidth) while guest is authorized to utilize room and de-enables when guest is no longer authorized [0260-262]).
For motivation, see rejection of claim 3.
As to claim 6, Salpico, Carriere and Warrick disclose wherein the policy redirects traffic (Warrick: fig 1-4, [0021-85] & fig 10-24, [0030-44; 130-268]: … media server checks proxy rules to determine in-room media device(s) is (are) associated with incoming shared media … when associated device (i.e. TV) supports the same media sharing protocol, media server opens a connection with that media device and redirects the stream received from guest device to TV [0092-93]).
For motivation, see rejection of claim 3.
As to claims 10-13, see similar rejection to claims 3-6, respectively, where the system is taught by the method.
As to claims 17-20, see similar rejection to claims 3-6, respectively, where the medium is taught by the method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693.  The examiner can normally be reached on 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.